—Judgment, Supreme Court, Bronx County (Dominick Massaro, J.), rendered March 21, 1995, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree and three counts of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
*262On the existing record, which defendant has not sought to amplify by means of a motion pursuant to CPL article 440, we conclude that defendant received effective assistance of counsel (see, People v Baldi, 54 NY2d 137). Concur—Murphy, P. J., Wallach, Rubin, Tom and Andrias, JJ.